Citation Nr: 1120271	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  During that same month, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claim on appeal.  He also submitted a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he developed hepatitis C as a result of events during his active military service.  He reported being exposed to blood and body fluids of serviceman while assisting with graves registration as well as transporting wounded from the field to hospitals.  It was further asserted that he diagnosed at a VAMC with non A, non B hepatitis in September 1971 shortly after service discharge. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show a relationship between the claimed in-service injury and the veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", despite the lack of any scientific evidence so documenting.  The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

While service treatment records were silent as to any findings, complaints, or diagnosis of hepatitis C, service personnel records detailed the Veteran was stationed in Vietnam from April 1969 to April 1970 as well as received numerous awards, including the Vietnam Service Medal, Vietnam Campaign Medal, Army Aviator Badge, Bronze Star Medal, and the Vietnam Cross of Gallantry.  His DD Form 214 indicated that his military occupational specialty (MOS) was R/W Aviator.

In a March 1995 VA mental disorders examination report, the Veteran detailed that he ferried dead bodies as a helicopter pilot during service and began drinking heavily in 1971.  It was noted that his escalating drug and alcohol use led to a declaration of bankruptcy in April 1981 and subsequent drug treatment.  The Veteran reported an extended history of substance use (both alcohol and various other drugs), specifically commenting that he had been substance-free since 1988.  The examiner listed a history of use of sedatives, daily marijuana use (late 1970s and 1980s), opiate, prescription pain killer, and severe cocaine abuse (early 1980s), and severe episode of substance abuse (from 1986 to 1988). 

In a September 1995 rating decision, the RO denied entitlement to service connection for drug addiction.

In a January 2004 VA PTSD examination report, the Veteran indicated that he rarely drank alcohol since his diagnosis with hepatitis C.

In August 2005, the Veteran filed a claim for entitlement to service connection for hepatitis C. 

In his August 2007 notice of disagreement, the Veteran asserted that he had been diagnosed with non A, non B hepatitis in September 1971 at the VAMC in New Orleans, Louisiana, as well as indicated that there was no test for hepatitis C at that time. 

In 2008, post-service VA treatment records dated from 1994 to 2007 were associated with the record.  VA treatment records dated in February and September 1996 detailed that the Veteran's past medical history was positive for hepatitis, noted his assertions of hepatitis treatment in 1971, and listed a history of intravenous drug use in 1981.  The Veteran reported alcohol use in October 2000, intravenous methamphetamine use in June 2001, and crack cocaine use in July 2001.  He sought treatment for a skin infection in June 2001, complaining that a needle had become lodged in his left arm while shooting drugs.  An August 2001 VA treatment record listed an assessment of hepatitis C with referral to the hepatology clinic.  It was indicated that HCV (hepatitis C virus) was not confirmed by the referral doctor in a May 2002 VA hepatology clinic note.  However, the examiner listed an assessment of chronic hepatitis C, noting that the Veteran was asymptomatic at that time with no complaints.  An October 2002 VA ultrasound report showed findings of mild hepatomegaly and diffuse increased echogenicity of the liver parenchyma consistent with fatty infiltration and/or a diffuse hepatic parenchymal disease process.  

Additional VA treatment records dated in September 2003 noted the Veteran had hepatitis, liver disease, and tattoos as well as intravenous heroin and cocaine use.  The Veteran sought treatment for opioid dependence in January 2005.  In January 2006 and September 2007, the Veteran was noted to have hepatitis C with normal liver function tests. 

During his October 2010 hearing, the Veteran reported in-service exposure to jet injector inoculations, blood from causalities while on active duty as a helicopter pilot, and unprotected sex with prostitutes in Vietnam.   He added that did not use intravenous drugs or intranasal cocaine until 1979.  He further asserted that he was diagnosed at a VAMC in September 1971 with non A, non B hepatitis and put into quarantine in the hospital for two weeks for treatment.  

In October 2010, the Veteran submitted a September 2003 newspaper article which noted that veterans had been awarded service connection for hepatitis C as a result of in-service jet injectors used for inoculations.  The article also contained a recommendation from a physician that anyone who had jet injector inoculations was at risk of having hepatitis C and should be tested. 

Given his MOS and receipt of the Air Medal and Army Aviator Badge, the undersigned found his history of exposure to blood to be credible.  It is also likely that he received an inoculations by a jet injector and that he engaged in unprotected sex with prostitutes.  The undersigned also found the Veteran to be credible with regard to his assertion of being diagnosed with some type of hepatitis infection in the 1970s.  The Veteran's long history of drug abuse remains very troubling, however.  Thus, the AMC should arrange for a VA medical opinion to determine the nature and etiology of the Veteran's claimed hepatitis C on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the Southeastern Louisiana Veterans Healthcare System (HCS); however, as the claims file only includes treatment records from that facility dated up to November 2007, any additional records should be obtained.  The Veteran has also repeatedly asserted that he was treated at the New Orleans VAMC in 1971 for hepatitis, a contention corroborated by a September 1996 VA treatment record in the file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, the Board notes that VA treatment records dated from 1994 to 2007 from the VA Medical Center (VAMC) in New Orleans, Louisiana, were added to the claims file in January and May 2008.  However, it appears that the RO did not consider this evidence when readjudicating this matter in the May 2008 statement of the case (SOC) as well as the December 2009 supplemental SOC (SSOC), as the evidence was not listed among the evidence considered and was not discussed.  An SSOC should therefore be issued that addresses all of the evidence received since the August 2007 rating decision.  38 C.F.R. §§ 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's claimed hepatitis C from the VA Southeastern Louisiana Veterans HCS for the period from November 2007 to the present as well as from the New Orleans VAMC for the time period from January to December 1971.

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician (preferably a hepatologist) in order to obtain a medical opinion to determine the nature and etiology of the Veteran's hepatitis C.  

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hepatitis C had its onset in service or is otherwise etiologically related to his period of active service.  In doing so, the reviewer is directed to consider the Veteran's reported risk factors in-service (jet injector inoculations, exposure to blood from wounded soldiers, and unprotected sex with prostitutes in Vietnam) and post-service (intranasal cocaine and intravenous drug use).  The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004). 

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claim on the basis of all the evidence on file and all governing legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative must be provided with a SSOC, which should include a summary of all of the evidence added to the record since the December 2009 SSOC as well as VA treatment records associated with the file in 2008.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


